Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the phosphor associated with Formula A1, which is associated with claims 1, 2, and 13-24 in the reply filed on 7/28/21 is acknowledged.  The traversal is on the ground(s) that the examination of all the species together does not cause burden.  This is not found persuasive because the claims are drawn to dozens of phosphors of differing compositions, wherein the different compositions fall within several different classifications in C09K11/0+.  Applicant has not set forth that the claimed species are obvious over one another and each individual species requires a separate search within its own classification.  As this is the case, the examination of all of the claimed species would cause extreme burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-12 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 13-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in WO2017073815 (citations based on the machine translation provided).

Regarding Claim 1:  Yun teaches a device comprising an LED light source optically coupled to a phosphor material comprising a green-emitting phosphor according to the formula UmLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  Particular compositions taught by Yun include Ba2(UO2)(PO4)2 amongst others.  The composition of Yun overlaps the claimed range where L is chosen from the overlapping range of elements, m is 2, n is between 1 and 2, x is 2, y is 12 (See Paragraph 7-8).  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Yun teaches that the phosphor may emit light in the green range of the spectrum at 500-555 nm (See Paragraph 9).  In Figure 1, the phosphor is disposed in an exterior material (resin) within a lead frame and is disposed in the optical path of a light emitting diode chip (See Figure 1 and Examples 1-2).  

Regarding Claim 13-14:  The device may comprise further phosphors including K2SiF6:Mn4+ (See Paragraph 20).

Regarding Claim 15-16:  Yun teaches that the device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Regarding Claim 24:  Yun teaches that the LED light source comprises a blue emitting LED (See Paragraph 3).

Claims 1-2, 13-16, 21, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication entitled Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided).

Regarding Claim 1: Sugitani teaches the creation of compounds according to the formula M(UO2)2(XO4)2*nH2O.  The M component may be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.X may be chosen from the group including P, or As, and n is less than 12 (See Experimental Section).  Thus Sugitani teaches an overlapping range of compositions with Formula A1.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Sugitani teaches that these compounds emit green light characteristic of uranium when excited by UV light.  

Sugitani teaches an overlapping range of compositions with those instantly claimed but is silent in terms of uses for such a compound.

However, Yun teaches that uranyl phosphates may be used in backlight devices as a green phosphor.  Yun teaches a device comprising an LED light source optically coupled to a phosphor material comprising a green-emitting phosphor according to the formula UmLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  The compositions according to Sugitani fall within the scope of Yun as they are hydrated forms of the phosphates set forth by Yun.   Yun teaches that the phosphor  in such a device may emit light in the green range of the spectrum at 500-555 nm (See Paragraph 9).  Sugitani’s materials also emit within this range and would be suitable as a green phosphor in such a device.  In Figure 1, the phosphor is disposed in an exterior material (resin) within a lead frame and is disposed in the optical path of a light emitting diode chip (See Figure 1 and Examples 1-2).  It would have been obvious to those of ordinary skill in the art to use the phosphor of Sugitani in the device of Yun as it is of the same phosphor family as Yun’s phosphors and is capable of the same light emission range.  Those of ordinary skill in the art would have been motivated to incorporate Sugitani’s phosphor into such a device in order to provide for applications of the material.

Regarding Claim 2 and 21:  Sugitani teaches the creation of compounds according to the formula M(UO2)2(XO4)2*nH2O.  The M component may be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.  X may be chosen from the group including P, or As, and n is less than 12 (See Experimental Section).  Sugitani obviates the creation of the compositions claimed where the cationic element is chosen to be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.  Sugitani teaches that n is from 8-12 when M is an alkaline earth element and may be less otherwise.  

Regarding Claim 13-14:  The device may comprise further phosphors including K2SiF6:Mn4+ (See Paragraph 20).

Regarding Claim 15-16:  Yun teaches that the device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Regarding Claim 24:  Yun teaches that the LED light source comprises a blue emitting LED (See Paragraph 3).





Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in WO2017073815 (citations based on the machine translation provided) as applied to claim 1 and 15-16 above, and further in view of Wu in US20130263488.

Yun teaches a backlight device that includes a blue light diode, a green phosphor overlapping the scope of Formula A1, and a red phosphor.  The device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Yun is silent regarding the end products that backlight units may be used in.

However, Wu teaches that backlight units may be provided with an LCD device (See Paragraph 28 and Figures; backlight-240).  Such an LCD device may be created in the form of many display devices, which may be combined with sensors, controls and an outer panel in order to form a television, computer monitor, notebook computer, tablet PC, mobile phone or other portable electronic device.  Those of ordinary skill in the art would have been motivated to use the backlight of Yun in the devices of Wu as they are slimmer based on their construction.  Furthermore, those of ordinary skill would have found it obvious and would have been motivated to incorporate the backlight unit of Yun in any commercially known device requiring a backlight unit.  The use of the backlight according to Yun in plural applications and devices increases its applications and marketability.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over V as applied to claim 1 above, and further in view of Li in US20180252967.

Yun teaches a backlight device that includes a blue light diode, a green phosphor overlapping the scope of Formula A1, and a red phosphor.  The device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Yun teaches the use of conventional red phosphors such as CaAlSiN3 and K2SiF6:Mn, but is silent in terms of the use of quantum dots.

However, Li teaches that quantum dots may also be used as a red light emitting phosphor and can be packaged such that green light is not lost by re-excitation of the red phosphor by the green phosphor.  This is done by creating a device according to Figure 2, wherein the backlight includes a first red phosphor layer on the diode surface and a green phosphor layer on the upper portion of the light guide.  Li teaches that the red phosphor used may be APbX3 quantum dots (See Paragraph 33).  These quantum dots have emission from 610-650 nm, lying squarely in the red portion of the EM spectra. Li shows that this design may also incorporate the conventional phosphors such as KSF:Mn (See Embodiment 3).  As this is the case, Li establishes perovskite quantum dots as an alternative for KSF:Mn.  Those of ordinary skill in the art would have found it obvious to replace the KSF:Mn red phosphor of Yun with the perovskite material of Li as it is useful for the same purpose.  Those of ordinary skill in the art 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734